 Case 2:21-cr-20578-VAR-APP ECF No. 17, PageID.56 Filed 09/10/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

 United States of America,                              Case: 2:21−cr−20578
                                                        Assigned To : Roberts, Victoria A.
       Plaintiff,                                       Referral Judge: Patti, Anthony P.
                                                        Assign. Date : 9/10/2021
 v.

 D-1 Jordan Armstong,                               Violations:
                                                    18 U.S.C. § 1343
      Defendant.                                    18 U.S.C. § 1028A
 ________________________________/

                                  INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                           GENERAL ALLEGATIONS

At all times relevant to this Information:

1.    In response to the novel coronavirus disease (Covid-19) pandemic, the

federal government has taken a number of steps to provide urgently needed

financial assistance to the States.

2.    The Families First Coronavirus Response Act (FFCRA), which became law

on March 18, 2020, provided additional flexibility for State unemployment

insurance agencies and additional administrative funding to respond to the

Covid-19 pandemic.

3.    The Coronavirus Aid, Relief, and Economic Security (CARES) Act was

signed into law on March 27, 2020, and further expanded the ability of the States
 Case 2:21-cr-20578-VAR-APP ECF No. 17, PageID.57 Filed 09/10/21 Page 2 of 9




to provide unemployment insurance (UI) for many workers impacted by the

COVID-19 pandemic, including workers who are not ordinarily eligible for

unemployment benefits.

4.    The Federal Pandemic Unemployment Compensation (FPUC) program was

created under the aforementioned statutes and allowed eligible individuals who are

collecting certain UI benefits, including regular unemployment compensation, to

receive an additional $600 in federal benefits per week for weeks of

unemployment ending on or before July 31, 2020.

5.    Additionally, the Pandemic Emergency Unemployment Compensation

(PEUC) program was created and allows those who have exhausted benefits under

regular unemployment compensation or other programs to receive up to 13 weeks

of additional federally funded benefits

6.    In order to obtain any of the above-referenced benefits, an individual must

initiate a claim. The overwhelming majority of unemployment claims have been

filed online through state-organized websites. In most cases, in order to be eligible

for unemployment benefits, the worker must demonstrate a certain level of

earnings in several quarters immediately preceding the application. The amount of

unemployment benefits that an unemployment claimant might be eligible for

depends on a variety of factors, including, but not limited to, the length of his or

her previous employment and the amount of wages he or she earned. However,
 Case 2:21-cr-20578-VAR-APP ECF No. 17, PageID.58 Filed 09/10/21 Page 3 of 9




under the programs outlined above, certain individuals may be now be eligible for

UI benefits (or eligible for a greater amount of UI benefits) than they would be if

not for various federal programs.

7.    Different states have different ways of providing claimants with UI benefits.

One way in which the States of California and Michigan provide benefits is

through the use of a prepaid debit card, issued by Bank of America and sent to the

claimant through the mail. In the State of Pennsylvania, similar prepaid cards are

issued by US BAnk, and are also mailed to the claimant. If a claim is approved,

unemployment benefits are loaded onto the debit card(s) electronically, and

additional benefits are loaded onto the card(s) electronically every two weeks.

Alternatively, a claimant can provide a bank routing number and bank account in

which to have their unemployment benefits directly deposited electronically.

Additional benefits are then deposited into the bank account electronically every

two weeks.

                                  COUNT ONE
                          18 U.S.C. § 1343 - Wire Fraud

D-1 Jordan Armstrong

8.    The allegations in paragraphs 1 - 7 are hereby repeated, realleged, and

incorporated by reference as if fully set forth herein.

9.    Beginning on a date unknown to the government, but at least as early as May

4, 2020, and continuing through at least October 21, 2020, in the Eastern District
 Case 2:21-cr-20578-VAR-APP ECF No. 17, PageID.59 Filed 09/10/21 Page 4 of 9




of Michigan, Southern Division, and elsewhere, Defendant Jordan Armstrong, with

the intent to defraud, knowingly devised and executed a scheme and artifice to

defraud and obtain money and property by means of materially false and

fraudulent pretenses and representations.

10.   The purpose of the scheme and artifice to defraud was for Defendant to

unlawfully obtain state and federal UI benefits.

11.   It was part of the scheme and artifice that Defendant would submit false and

fraudulent UI benefit claims to more than a dozen states and territories, in the

name(s) of various individuals, without those individuals’ knowledge or approval.

12.   It was further a part of the scheme and artifice that Defendant would use

these individuals’ Social Security Numbers and other personally identifiable

information (PII) in the course of the UI benefit claim submission process.

13.   It was further a part of the scheme and artifice that, for each of the submitted

UI benefit claims, the Defendant would falsely certify that the purported claimant

was unemployed due to Covid-19.

14.   It was further a part of the scheme and artifice that, for each of the submitted

UI benefit claims, Defendant would cause Bank of America or US Bank to mail a

debit card to an address within his control. These debit cards were then loaded,

electronically, with state and federal UI benefits by the various state departments

responsible for administering their respective UI programs.
 Case 2:21-cr-20578-VAR-APP ECF No. 17, PageID.60 Filed 09/10/21 Page 5 of 9




15.       It was further a part of the scheme and artifice that once Defendant obtained

these debit cards, he would use them to make withdrawals from various ATMs in

the Eastern District of Michigan.

16.       On or about the dates set forth below, in the Eastern District of Michigan,

for the purpose of executing and attempting to execute the above-described scheme

and artifice to defraud, Defendant knowingly transmitted and caused the

transmission by means of wire radio, or television communication in interstate or

foreign commerce, the following writings, signs, signal, pictures, and sounds; with

each transmission being a separate count of the Information:

                    Date of            Nature of Wire                        Amount
  Count                                                       Victim
                  Transaction           Transmission                        Withdrawn
                                          Debit card
      1         October 21, 2020                               B.R.           $500
                                          transaction

17.       All in violation of Title 18, United States Code, Section 1343.

                                       COUNT 2
                                 18 U.S.C. § 1028A(a)(1)

D-1 Jordan Armstrong

18.       The allegations in paragraphs 1 - 17 are hereby repeated, realleged, and

incorporated by reference as if fully set forth herein.

19.       On or about the dates listed below, in the Eastern District of Michigan,

Southern Division, and elsewhere, Defendant Jordan Armstrong, did knowingly

possess, use and transfer, without lawful authority, one or more means of
 Case 2:21-cr-20578-VAR-APP ECF No. 17, PageID.61 Filed 09/10/21 Page 6 of 9




identification of another person—that is, names and Social Security Numbers—

during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c), to

wit: Wire Fraud, in violation of 18 U.S.C § 1343, knowing that the means of

identification belonged to another actual person:


      Count     Date of Use                 Nature of Use                Victim

                                           Application for
       2      August 14, 2020                                              B.R.
                                        California UI benefits

20.    All in violation of Title 18, United States Code, Section 1028A(a)(1).

                         FORFEITURE ALLEGATIONS

21.    The allegations set forth in Count One of this Information are hereby

incorporated by reference for purposes of alleging forfeiture pursuant to the

provisions of Title 18, United States Code, Section 981(a)(1)(C) together with Title

28, United States Code, Section 2461(c), Title 18, United States Code, Section

982(a)(2)(B), and Title 18, United States Code, Section 1029(c)(1)(C).

22.    As a result of the forgoing violations of Title 18, United States Code,

Section 1343, as charged in Count One of this Information, the Defendant shall

forfeit to the United States any property, real or personal, which constitutes, or is

derived from, any proceeds obtained, directly or indirectly, as a result of such

violation(s), pursuant to Title 18, United States Code, Section 981(a)(1)(C)

together with Title 28, United States Code, Section 2461(c).
 Case 2:21-cr-20578-VAR-APP ECF No. 17, PageID.62 Filed 09/10/21 Page 7 of 9




23.   As a result of the forgoing violation of Title 18, United States Code, Section

1029(a)(5), the Defendant shall forfeit to the United States any property

constituting, or derived from, proceeds he obtained directly or indirectly as a result

of such violation, and any personal property used or intended to be used to commit

the offense, pursuant to Title 18, United States Code, Section 982(a)(2)(B) and

Title 18, United States Code, Section 1029(c)(1)(C).

24.   Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of the Defendant:

             a. Cannot be located upon the exercise of due diligence;

             b. Has been transferred or sold to, or deposited with, a third party;

             c. Has been placed beyond the jurisdiction of the Court;

             d. Has been substantially diminished in value; or

             e. Has been commingled with other property that cannot be divided
                without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).

25.   Money Judgment: Upon conviction of the violations alleged in Count One

of this Information, the United States will seek a forfeiture money judgment

against the Defendant in an amount equal to the total amount of proceeds he
 Case 2:21-cr-20578-VAR-APP ECF No. 17, PageID.63 Filed 09/10/21 Page 8 of 9




obtained as a result of his violations of Title 18, United States Code, Section 1343

as alleged in this Information.


                                              SAIMA S. MOHSIN
                                              Acting United States Attorney



                                              JOHN K. NEAL
                                              Chief, White Collar Crimes


                                              RYAN A. PARTICKA
                                              Assistant U.S. Attorney

Dated: September 10, 2021
                             Case 2:21-cr-20578-VAR-APP ECF No. 17, PageID.64 Filed 09/10/21 Page 9 of 9


              8QLWHG6WDWHV'LVWULFW&RXUW                        &ULPLQDO&DVH&RYHU6KHHW &DVH1XPEHU
              (DVWHUQ'LVWULFWRI0LFKLJDQ
 
 
             127(,WLVWKHUHVSRQVLELOLW\RIWKH$VVLVWDQW86$WWRUQH\VLJQLQJWKLVIRUPWRFRPSOHWHLWDFFXUDWHO\LQDOOUHVSHFWV
 
        
  &RPSDQLRQ&DVH,QIRUPDWLRQ                                                                      &RPSDQLRQ&DVH1XPEHU

              7KLVPD\EHDFRPSDQLRQFDVHEDVHGXSRQ/&U5 E                             -XGJH$VVLJQHG
         
                                       <HV                 1R                                     $86$¶V,QLWLDOV
 
                      &DVH7LWOH86$Y Jordan Armstrong
 
 
                      &RXQW\ZKHUHRIIHQVHRFFXUUHG Oakland
 
 
                      &KHFN2QH                   )HORQ\                                 0LVGHPHDQRU                                   3HWW\
 
                                     ,QGLFWPHQW   ,QIRUPDWLRQ QRSULRUFRPSODLQW
                                     ,QGLFWPHQW ✔ ,QIRUPDWLRQ EDVHGXSRQSULRUFRPSODLQW>&DVHQXPEHU@
                                                                                                                  21-mj-30035
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQ/&U5 G [Complete Superseding section below].
 
         6XSHUVHGLQJ&DVH,QIRUPDWLRQ
 
 
         6XSHUVHGLQJWR&DVH1R                                                                          -XGJH
 
                      
                               &RUUHFWVHUURUVQRDGGLWLRQDOFKDUJHVRUGHIHQGDQWV
                               ,QYROYHVIRUSOHDSXUSRVHVGLIIHUHQWFKDUJHVRUDGGVFRXQWV
                               (PEUDFHVVDPHVXEMHFWPDWWHUEXWDGGVWKHDGGLWLRQDOGHIHQGDQWVRUFKDUJHVEHORZ
 
                                'HIHQGDQWQDPH                                             &KDUJHV                      3ULRU&RPSODLQW LIDSSOLFDEOH 
     
     
     
     
     
     
             3OHDVHWDNHQRWLFHWKDWWKHEHORZOLVWHG$VVLVWDQW8QLWHG6WDWHV$WWRUQH\LVWKHDWWRUQH\RIUHFRUGIRU
             WKHDERYHFDSWLRQHGFDVH
     
     
                      September 10, 2021                                           s/ Ryan Particka
                                 'DWH                                             Ryan Particka
                                                                                   $VVLVWDQW8QLWHG6WDWHV$WWRUQH\
                                                                                   :)RUW6WUHHW6XLWH
                                                                                   'HWURLW0,
                                                                                   3KRQH313-226-9635
                                                                                   )D[ 313-226-2873
                                                                                   (0DLODGGUHVVRyan.Particka@usdoj.gov
                                                                                   $WWRUQH\%DU
     
    &RPSDQLRQFDVHVDUHPDWWHUVLQZKLFKLWDSSHDUVWKDW  VXEVWDQWLDOO\VLPLODUHYLGHQFHZLOOEHRIIHUHGDWWULDORU  WKHVDPH
  RUUHODWHGSDUWLHVDUHSUHVHQWDQGWKHFDVHVDULVHRXWRIWKHVDPHWUDQVDFWLRQRURFFXUUHQFH&DVHVPD\EHFRPSDQLRQFDVHV
HYHQWKRXJKRQHRIWKHPPD\KDYHDOUHDG\EHHQWHUPLQDWHG
                                                                                                                                                              5/16
